PER CURIAM. .
This appeal presents the same question that this court has ruled upon in Re Noell, 93 F.2d 5, opinion filed today, and was argued and submitted with that proceeding-
The appellant petitioned the court below for an order requiring the appellee to show cause why his name should not be stricken from the roll of attorneys authorized to practice law before that court, on the sole ground that he had been suspended from practice in the state courts of Missouri for a period of two years by the St. Louis Court of Appeals. The order to show cause was issued, and the appellee made his return, contending in the lower court, as he has contended here, that the procedure followed by the state court, which resulted in his suspension, did not accord with due process, in that he was denied an opportunity to be heard, and that therefore the order of suspension constituted no adequate basis for an order striking his name from the roll of attorneys authorized to practice in the court below. That court so held, arid, from an order dismissing the proceeding, this appeal was taken.
The order of suspension entered by the state court is the identical order referred to in our opinion in Re Noell. For the reasons already stated in that opinion, the order appealed from is affirmed, without prejudice, however, to any other or further proceedings in the court below looking to the disbarment or suspension of the appellee as an attorney of that court for the same reasons for which he was suspended by the state court, or for any other reasons. It is so ordered.